Deemeb, O. J.
Among other things, the defendants denied that they purchased the hogs from the plaintiff, and specifically averred that they purchased the same from plaintiff and one Thos. Yandicar, who it is claimed owned the property .at the time of the sale. Plaintiff’s evidence showed the following facts with reference to this issue: Plaintiff, Randall, was the tenant of Yandicar, who owned the land on which the hogs were raised. By the terms of their lease Yandicar was to have two-fifths of the proceeds from the land, and plaintiff three-fifths thereof. Plaintiff was raising considerable grain upon the land, and he proposed to Yandicar that he (plaintiff) would buy some hogs, feed the grain to them, and give Yandicar two-fifth of the animals, “the same as he was to give him of the grain on the place.” This proposition was accepted, and it was also arranged that plaintiff was to sell the hogs when fit for market, and give Yandicar two-fifths of what the hogs sold for. The animals which defendants purchased were raised pursuant to this arrangement. Plaintiff’s testimony also showed that he had paid *584two-fifths of the proceeds of the hogs sold to defendants, and had had a full settlement with Yandicar therefor. Yandicar was also a witness for the plaintiff, and he testified to practically the same arrangement, and that he was to have two-fifths of the proceeds of the hogs when sold. This witness was also asked as to whether or not Randall had paid him two-fifths of the proceeds of the hogs sold to the defendants, and as to whether or not he claimed any interest in the proceeds of the sale of the hogs made to the defendants; but the trial court, on objections of the defendants, would not permit him to answer. Objection to a question tending to show a full and complete settlement between plaintiff and Vandicar of all matters growing out of the leasing of Vandicar’s premises was also sustained. These rulings to which we have just referred were manifestly erroneous. Yandicar was not at any time claiming any interest in tire hogs themselves. His claim was to the proceeds thereof, and, if this claim was satisfied by the plaintiff, it is clear that he (plaintiff) had the right to recover the entire purchase price.
At the conclusion of the evidence defendants filed a motion, to direct a verdict for them on the ground that plaintiff was not the real party in interest, for the reason that the animals sold were not his property, but the joint or partnership property of plaintiff and Yandicar. This motion was sustained and a verdict directed accordingly. The ruling was clearly incorrect. Under the arrangement testified to by plaintiff and Yandicar, the landlord had no interest in the property itself. He was interested only in the proceeds, and this he was to have as rent for his land. There is no suggestion of a partnership in any of the testimony adduced. Moreover, the plaintiff, under the arrangement disclosed by the evidence, had the undoubted right 10 sell the property, and to collect the proceeds; and the purchaser was not bound to see that he made a proper division of the proceeds. A sale by plaintiff was fully authorized by Yandicar, and he could not disaffirm it, even if the plaintiff failed to make a proper division of the funds received. The *585share reserved to Vandicar was rent. Townsend v. Isenberger, 45 Iowa, 670. And he had no interest either in the ■crops, or in the animals to which the crops were fed, until set apart to him. At most he had a lien for his rent, but he waived that by consenting to a sale by the tenant. Blake v. Coates, 3 G. Greene, 548; Wright v. E. M. Dickey Co., 83 Iowa, 464. The evidence does not indicate a joint-ownership of the property. Indeed, that thought is distinctly negatived.
The trial court was in error in' its rulings on evidence; and in sustaining the motion to direct a verdict. The judgment must therefore be and it is reversed.